JANVIER, J., ad hoc.
Defendant offered in evidence certain invoices and other documents which are essential to a proper decision of this matter.
An examination of the transcript fails to disclose these documents. So far as we can ascertain, although they were offered in evidence, they were not actually filed, and certainly they are not contained in the record presented to us.
Their absence seems to us to be chargeable to the neglect of defendant and appellant. Under the circumstances we find it necessary to dismiss this appeal. Trustees Loan and Guaranty Co., Inc., vs. Joseph B. Richardson, No. 11,364, Court of Appeals for the Parish of Orleans, and authorities therein cited.
It is therefore ordered, adjudged and decreed that this appeal be dismissed, all costs to be paid by appellant.